Exhibit 10.4

 

WAIVER AND FIRST AMENDMENT AGREEMENT

 

This FIRST AMENDMENT AGREEMENT (this “Agreement”) is made and entered into as of
January 5, 2018 (“Amendment Date”) by and between Inpixon, a Nevada corporation
(the “Company”), and the signatory hereto (the “Holder”) holding that certain
outstanding Convertible Promissory Note, issued on November 17, 2017 (the
“Note”) issued pursuant to that Securities Purchase Agreement, dated November
17, 2017 (the “SPA”) by and between the Company and the Holder. This Agreement
amends the Note and the SPA and the SPA (as defined below) in accordance with
Section 9.12 of the SPA and Section 18 of the Note. In this Agreement, the
Company and the Holder are sometimes referred to singularly as a “party” and
collectively as the “parties”. Capitalized terms not otherwise defined herein
shall have the meanings set forth in the Note or the SPA (as applicable).

 

WHEREAS, as of the Amendment Date, the Holder holds the Note in an aggregate
principal amount of $1,745,000; and

 

WHEREAS, subject to the terms and conditions herein, the Company and the Holder
desire to amend the SPA and the Note in accordance with this Agreement.

 

NOW, THEREFORE, in consideration of the mutual covenants of the parties as
hereinafter set forth and for other good and valuable consideration, the receipt
and sufficiency of which is hereby acknowledged, the parties hereby agree as
follows:

 

AGREEMENT

 

1. Waiver. The Holder hereby waives (a) any requirement in the SPA and the Note,
including, but not limited to, the requirements in Section 7 of the SPA to
maintain the Share Reserve until the date on which the Company files an
amendment to its Articles of Incorporation for the purpose of increasing its
authorized shares of Common Stock and in no event later than February 15, 2018
(the “Reserve Deadline”); provided, however, that the Company covenants that as
of the Reserve Deadline it will at all times reserve and keep available out of
its authorized and unissued shares of Common Stock for the sole purpose of
issuance upon conversion of the Note and payment of interest under the Note, not
less than 150% of the aggregate number of shares of Common Stock as shall be
issuable upon the conversion of the then outstanding principal amount of the
Note and payment of interest thereunder (b) any right of conversion under the
Notes until the six month anniversary of the Effective Date.

 

2. Agreement. The Holder hereby agrees that any adjustments to the Conversion
Price pursuant to Section 8 of the SPA and Section 7.1 of the Note shall be
subject to the limitations and terms described in Proposal 8 of the Definitive
Schedule 14A filed by the Company on November 8, 2017 and approved by the
Company’s stockholders in accordance with Nasdaq Listing Rule 5635(d) on
December 8, 2017 and a subsequent amendment to the SPA and the Notes which shall
be approved by the Nasdaq staff and include a $0.29 floor (subject to adjustment
in accordance with the Note).

 

3. Conversion Price. Section 3.2 of the Note is hereby amended and restated as
follows: Subject to adjustment as set forth in this Note, the price at which
Lender has the right to convert all or any portion of the Outstanding Balance
into Common Stock is $0.45 per share of Common Stock (the “Conversion Price”);
provided, however, that, the Conversion Price may be reduced to a price that is
equal to 70% of the closing bid price reported by the Nasdaq Stock Market as of
the date immediately prior to each applicable conversion date subject to and
only upon approval by the Company’s stockholders in accordance with Nasdaq
Listing Rule 5635(d) (“Alternate Conversion Price Approval”). Notwithstanding
the foregoing, in no event shall the Conversion Price be equal to a price that
is less than $0.10 (the “Alternate Conversion Price”).

 

4. Event of Default. Section 4.1(l) of the Note is hereby amended and restated
as follows: “Borrower fails to establish the Share Reserve by the Reserve
Deadline or otherwise maintain the Share Reserve as required under the Purchase
Agreement.”

 



 

 

 

5. Effect on Transaction Documents.

 

a) As of the date hereof, each reference in the SPA to “this Agreement,”
“hereunder,” “hereof” or words of like import referring to the SPA, and each
reference in the Note to “the Purchase Agreement,” “thereunder,” “thereof” or
words of like import referring to the SPA shall mean and be a reference to the
SPA, as amended by this Agreement.

 

b) As of the date hereof, each reference in the Note to “this Note,”
“hereunder,” “hereof” or word of like import referring to the Note, and each
reference in the SPA or the other Transaction Documents to the “Note,”
“thereunder,” “thereof” or words of like import referring to the Note shall mean
and be a reference to the Notes, as amended by this Agreement.

 

c) Except as expressly set forth herein, the terms and conditions of the
Transaction Documents shall remain in full force and effect and each of the
parties reserves all rights with respect to any other matters and remedies.

 

6. Fees and Expenses. Each party shall pay the fees and expenses of its
advisors, counsel, accountants and other experts, if any, and all other expenses
incurred by such party incident to the negotiation, preparation, execution,
delivery and performance of this Agreement.

 

7. Miscellaneous.

 

a) This Agreement and the other Transaction Documents contain the entire
agreement of the Holders and the Company with respect to the subject matter
hereof and supersedes all prior agreements and understandings, oral or written,
with respect to such matters. This Agreement shall be binding upon and inure to
the benefit of the parties and their successors and permitted assigns. This
Agreement may not be amended, modified or supplemented, and no provision of this
Agreement may be waived, other than by a written instrument duly executed and
delivered by a duly authorized officer of the Company and the Holders of
majority of the then outstanding Notes.

 

b) It is hereby understood that this Agreement does not constitute an admission
of liability by any party, including any admission of default under the
Transaction Documents.

 

c) All questions concerning the construction, validity, enforcement and
interpretation of this Agreement shall be governed by and construed and enforced
in accordance with the internal laws of the State of New York, without regard to
the principles of conflicts of law thereof. Each party agrees that all legal
proceedings concerning the interpretations, enforcement and defense of the
transactions contemplated by this Agreement (whether brought against a party
hereto or its respective affiliates, directors, officers, shareholders,
partners, members, employees or agents) shall be commenced exclusively in the
state and federal courts sitting in the City of New York. Each party hereby
irrevocably submits to the exclusive jurisdiction of the state and federal
courts sitting in the City of New York, Borough of Manhattan for the
adjudication of any dispute hereunder or in connection herewith or with any
transaction contemplated hereby or discussed herein (including with respect to
the enforcement of any of the Transaction Documents), and hereby irrevocably
waives, and agrees not to assert in any action or proceeding, any claim that it
is not personally subject to the jurisdiction of any such court, that such
action or proceeding is improper or is an inconvenient venue for such
proceeding. Each party hereby irrevocably waives personal service of process and
consents to process being served in any such action or proceeding by mailing a
copy thereof via registered or certified mail or overnight delivery (with
evidence of delivery) to such party at the address in effect for notices to it
under this Agreement and agrees that such service shall constitute good and
sufficient service of process and notice thereof. Nothing contained herein shall
be deemed to limit in any way any right to serve process in any other manner
permitted by law. If any party hereto shall commence an action or proceeding to
enforce any provisions of this Agreement, then, the prevailing party in such
action or proceeding shall be reimbursed by the non-prevailing party for its
reasonable attorneys’ fees and other costs and expenses incurred with the
investigation, preparation and prosecution of such action or proceeding.

 

d) This Agreement may be executed in any number of counterparts, each of which
when so executed shall be deemed to be an original and, all of which taken
together shall constitute one and the same Agreement. In the event that any
signature is delivered by facsimile transmission, such signature shall create a
valid binding obligation of the party executing (or on whose behalf such
signature is executed) the same with the same force and effect as if such
facsimile signature were the original thereof.

 

e) The Company shall file a Current Report on Form 8-K with the Commission on or
before the fourth business day following the Amendment Date describing the terms
of the transactions contemplated hereby.

 

[SIGNATURE PAGE FOLLOWS]

 

 2 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed on the day and year first above written.

 

  INPIXON         By: /s/ Nadir Ali     Name:  Nadir Ali     Title:    Chief
Executive Officer

 

[SIGNATURE PAGE OF HOLDER FOLLOWS]

 

 3 

 

 

CHICAGO VENTURE PARTNERS, L.P.         By: /s/ John M. Fife   Name: John M. Fife
  Authorized Signatory  

 

[HOLDERS SIGNATURE PAGE TO INPIXON NOVEMBER NOTE FIRST AMENDMENT AGREEMENT]

 

 4 

 